Citation Nr: 0432351	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-00 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to receipt of additional disability compensation 
for school aged dependent children.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran had approximately 20 years of active service 
concluding in October 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In a statement received at the Board in September 2004, the 
veteran's representative asserted that there was clear and 
unmistakable error in an October 2001 rating decision in 
which the Washington, D.C., RO increased the evaluation for 
aortic insufficiency with non-obstructive coronary artery 
disease and mild pulmonary hypertension to 100 percent for a 
six month period following valve replacement surgery, and 
then reduced the evaluation to 10 percent.  The 
representative also asserted that a July 2003 rating decision 
of the Cleveland, Ohio, RO, that confirmed the 10 percent 
evaluation was the product of clear and unmistakable error.  
These issues are referred to the RO for initial adjudication.


FINDINGS OF FACT

1.  The veteran submitted his original claim for disability 
compensation benefits in November 1992.  He was granted 
service connection from the date of retirement from active 
service for hypertension, degenerative changes of both knees, 
gout, low back pain, a fracture of the fifth metatarsal of 
the left foot, a fracture of the fifth finger middle phalanx 
of the right hand, and pes planus, for a combined disability 
rating of 40 percent.

3.  In March 1995, the veteran claimed his spouse and three 
daughters as dependents.  The veteran's oldest daughter 
turned 18 on September [redacted], 1994.  The veteran's middle 
daughter turned 18 on November [redacted], 1996.

4.  The veteran did not declare his oldest and middle 
daughters as school aged dependents for purposes of VA 
benefits within one year of their 18th birthdays.



CONCLUSION OF LAW

The veteran is not entitled to receipt of additional 
disability compensation for a school aged dependent child for 
his oldest and middle daughters.  38 U.S.C.A. § 1115 (West 
2002); 38 C.F.R. §§ 3.57, 3.667 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA redefined VA's 
duty to assist a claimant in the development of a claim.

The VCAA requires VA to advise claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  VA 
has elaborated on these obligations by adopting a regulation 
providing that it will tell claimants to supply relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to matters 
in which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (service 
during the Iranian hostage crisis is not a "period of war"  
for purposes of entitlement to non-service-connected pension 
benefits); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(case involved application of 38 U.S.C.A. § 101(3) to 
determine whether the appellant was entitled to recognition 
as the surviving spouse of a veteran).

In this case the law, and not the facts is dispositive.  As 
will be explained below, the appeal lacks legal merit; as the 
law and not the facts are dispositive, the duties to notify 
and assist imposed by the VCAA are therefore not applicable.  
See Mason, supra; see also VAOPGCPREC 2-2004 (2004); 69 Fed. 
Reg. 25,180 (2004) (holding that VCAA notice was not required 
where evidence could not establish entitlement to the benefit 
claimed).  

Legal Analysis

The veteran retired from active service in October 1992.  At 
that time, he submitted a claim for service connection for 
several disabilities.  His claim was granted in July 1994.  
In July 1994, his three daughters were under the age of 18.  

In March 1995, the veteran submitted VA Form 21-686C, 
Declaration of Status of Dependents, to VA.  The form 
included the social security numbers and birthdates of his 
spouse and three daughters.  The veteran identified two of 
his daughters as under 18, and indicated that his oldest 
daughter was over 18 but under 23 and attending school.  He 
reported that his oldest daughter was born on September [redacted], 
1976; and that his middle daughter was born on November [redacted], 
1978.

In the remarks section of the form, the veteran further 
indicated that although the oldest daughter was not currently 
in school, she would be returning in the fall of 1995.

In May 1995, VA awarded the veteran additional benefits for 
his spouse and children, but also reduced the award effective 
September [redacted], 1994, due to the loss of a dependent child.

The veteran did not appeal that award, nor did he ever submit 
a VA Form 21-674, Request for Approval of School Attendance, 
for his older or middle daughter.  

In February 2002, the veteran filed a claim requesting 
increased benefits based on additional dependents.  On his VA 
Form 21-686C, the veteran stated that his middle and youngest 
daughters were currently enrolled in college and that his 
oldest daughter was enrolled in college until dropping out 
when she reached the age of 23.  He asserted that he had not 
received payment for his children as dependents from the time 
of his retirement in November 1992 and requested retroactive 
payments.

A child for purposes of VA compensation is defined as a 
person under 18 years of age, or a person who is between the 
ages of 18 and 23, and enrolled in a course of instruction at 
an educational institution.  38 C.F.R. § 3.57(a) (2004).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation will be will be the date 
of receipt of the claim or date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(a).

In general, compensation may be paid from a child's 18th 
birthday based upon school attendance if the child was at 
that time pursuing a course of instruction at an approved 
educational institution and a claim for such benefits is 
filed within 1 year from the child's 18th birthday.  
38 C.F.R. § 3.667(a)(1) (2004).

Compensation based upon a course of instruction begun after 
the dependent's 18th birthday may be paid may be paid from 
the commencement of the course, if application is received 
within 1 year from that date.  38 C.F.R. § 3.667(a)(2) 
(2004).

Pension or compensation based upon a course of instruction at 
an approved educational institution which was begun after a 
child's 18th birthday may be paid from the commencement of 
the course if a claim is filed within 1 year from that date.  
38 C.F.R. § 3.667(a)(2) (2004). 

The veteran did not submit a claim for compensation based on 
school attendance within 1 year of his oldest and middle 
daughters' 18th birthdays or within one year of the 
commencement of their courses of study.  Although he 
indicated in March 1995 that his oldest daughter would be 
returning to school in the fall of 1995, he did not submit a 
claim at the time that she was actually pursuing a course of 
instruction.  

Accordingly, the general rule regarding effective dates is 
for application.  Under that rule the effective date would be 
the latter of the February 2002 application for additional 
compensation or the date entitlement arose.  Since 
entitlement reportedly existed prior to the February 2002 
application, the effective date could be no earlier than the 
date of the application.  However, at that time the veteran 
was not entitled to additional compensation for his oldest or 
middle daughter, because they had reached the age of 23.

As the disposition of this claim is based on the law, and not 
the facts, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 


ORDER

Entitlement to receipt of additional disability compensation 
for school aged dependent children is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



